                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS

DEBORAH LAUFER, Individually,            :
                                         :
            Plaintiff,                   :
                                         :
v.                                       :             Case No. 1:20-cv-04594
                                         :
ESA P PORTFOLIO L.L.C. d/b/a             :
EXTENDED STAY AMERICA -                  :
ROCKFORD, a Foreign Limited Liability    :
Company,                                 :
                                         :
            Defendant.                   :
_______________________________________/ :

                  PLAINTIFF’S RESPONSE TO DEFENDANT’S REPLY

       In Laufer v. Dove Hess Holdings, LLC, 5:20-cv-379-BKS-ML, DE 33 (N.D. N.Y.

11/18/20), Judge Sannes issued an order regarding the sufficiency of pleadings and Plaintiff’s

standing. This order was then filed in multiple cases before that same Judge. A list of these cases

can be found on the Docket at Laufer v. Laxmi & Sons, LLC, 1:19-cv-1505-BKS-ML, DE 20

(N.D.N.Y. 11/19/20). It should be noted that these decisions were limited to the sufficiency of

the pleadings and as to whether proposed amendments to those pleadings would cure any argued

deficiencies.

       The Dove Hess Court ruled that Laufer’s proposed amendment to the complaint which

explained her system of rechecking online reservations systems (“ORS”) of hotels she has sued

would satisfy her “definite plan” to return requirement. Order, pp. 29-30, citing Parks v. Richard,

2020 U.S. Dist. Lexis 86790 (M.D.Fla. 2020). At p. 30, the Court held that the Plaintiff’s

allegation describing her proposed amendment describing her plans to travel to New York, her



                                                 1
family, her plans to travel extensively throughout the State and the fact that she intends to do so

when the Covid crisis subsides would be satisfactory with respect to future injury.

        The Court thereupon stated that the pleadings were deficient because these same reasons

were not included in explaining why Plaintiff visited the ORS before the complaint was filed.

Order, pp. 31-32. Based on this, the Court invited Plaintiff to file a letter brief requesting leave to

amend her complaint, presumably to explain her reasons for visiting this and other New York

hotel reservations systems in the first place (rather than solely explaining her basis for returning

to the websites). Id., p. 37.

        The Dove Hess Court’s 38 page opinion extensively discussed the arguments on both

sides. The Court’s opinion can be summarized by its own statement, at p. 33, in which it

recognized “the wide divergence among District Courts and overall lack of clarity regarding the

law in this area, and the possibility that Plaintiff may be able to cure the standing issues the Court

has identified through further amendment.” The Court discussed most, but not all, of the

applicable authorities and contains a considerable amount of analysis with which Plaintiff agrees,

but ultimately misread the applicable law in deciding to impose a physical nexus/intent to book

requirement as an element of injury.

1.      Statements With Which Plaintiff Agrees

        The Dove Hess Court made several observations with which Plaintiff agrees.

        First, with respect to Plaintiff’s litigation history, the Court stated, at pp. 33-34:

        ““Courts must tread carefully before construing a Disability Act plaintiff’s history of
        litigation against him,” as “[f]or the [Disabilities Act] to yield its promise of equal access
        for the disabled, it may be necessary and desirable for committed individuals to bring
        serial litigation advancing the time when public accommodations will be compliant with”
        the ADA. Antoninetti v. Chipotle Mexican Grill, Inc., 643 F.3d 1165, 1175 (9th Cir.


                                                    2
        2010) (alterations in original) (citations omitted). Nonetheless, some courts have relied in
        part on plaintiffs’ serial litigation history in finding that they lacked a genuine intention to
        revisit a particular defendant’s website or physical property; however, this is most
        common and appropriate at the summary judgment stage or trial, where a plaintiff can no
        longer rely on judicial deference to the allegations in her complaint, and the Court or
        factfinder may examine evidence beyond Plaintiff’s complaint to evaluate whether she
        has a genuine intent to return.[Citations omitted.]....

        The Court also held that, “Nothing in its analysis should be viewed as a criticism of

testers with a genuine, laudable desire to seek out and remedy discrimination. The Court’s role in

this matter is not to cast positive or negative judgment on Plaintiff’s motivations, but rather, is

strictly limited to ensuring that, as a legal matter, Plaintiff satisfies Article III’s standing

requirements. ... ‘None of this is to say that Laufer’s goal was improper or that her concerns were

invalid. Indeed, courts must be ‘sensitive to the formidable challenges [disabilities] impose on

the navigation of everyday life.’” Id. p. 28, n. 14.

        This is consistent with various similar statements made by other courts. In Betancourt v.

Ingram Park Mall, LP, 735 F.Supp.2d 587, 596-97 (W.D. Tex. 2010), one court cited Supreme

and circuit court opinions in noting that Title III of the ADA is similar to other civil rights laws

and that enforcement by an individual is private in form only, but such an individual vindicates

an important public policy the Congress considered of the highest priority. In Dudley v.

Hannaford Bros. Co., 333 F.3d 299, 307 (1st Cir. 2003), the First Circuit noted that Congress

had this intention in mind when it drafted the ADA because “Congress evinced its understanding

‘that enforcement would prove difficult and that the Nation would have to rely in part upon

private litigation as a means of securing broad compliance.’" It is also consistent with the

Eleventh Circuit’s statement that “[i]t is not unprecedented in this country for advocacy groups

and individual members of advocacy groups to find it necessary to file a long trail of lawsuits in


                                                    3
federal courts to enforce legal and civil rights.” Houston v. Marod Supermarkets, Inc., 733 F.3d

1323, 1326 (11th Cir. 2013). It is also consistent with Congress’ stated purpose to create a clear,

strong, comprehensive and enforceable mandate for the elimination of discrimination against

individuals with disabilities. 42 U.S.C. Section 12101(b). Indeed, if not for plaintiffs such as this

one, hotels and other places of public accommodation would be free to discriminate. Quite

simply, there is no one else to enforce this law or make places of public accommodation

compliant. Without such persons as Laufer, discrimination against disabled persons would

continue to be widespread and unchecked.

       Second, the Dove Hess Court stated it is not necessary that the Plaintiff intend to book a

room at every single hotel she has sued. Rather, “it is not facially implausible that she intends to

at least visit each of their websites in order to make an informed choice about whether to visit in

person, which is the injury she alleges here.” Order, pp. 33-34 [citing Camacho v. Vanderbilt

University, 2019 U.S. Dist. Lexis 209202, at *30 (S.D.N.Y. 2019)].

       Third, the Dove Hess Court, at p. 23, observed that Juscinska v. Paper Factory Hotel,

LLC, 2019 WL 2343306, at *1, 2019 U.S. Dist. LEXIS 92550, at *2-3 (S.D.N.Y. June 3, 2019)

only noted that the plaintiff had visited the ORS in order to book a room for a “staycation,” but

did not address whether or not this fact was essential to the plaintiff’s standing. This substantially

undermines the holding in Hernandez v. Caesars License Co., LLC, 2019 U.S. Dist. LEXIS

208551 (D.N.J. Dec. 4, 2019), which relied on Juscinska in reaching its conclusion that such

intent was a requirement.

       Fourth, the Dove Hess Court, at p. 24, also noted that Harty v. West Point Realty, Inc.

2020 U.S. Dist. LEXIS 141893 (S.D.N.Y. Aug. 7, 2020), did not directly address whether the


                                                  4
plaintiff’s alleged injury was analogous to the type of statutorily-recognized injury addressed in

Havens Realty Corp. v. Coleman, 455 U.S. 363 (1982) and its progeny. In this regard, Harty’s

failure to address the applicability of Havens Realty was a critical error which, by itself, forms a

basis for reversal in the pending appeal.

       The Court also held that Plaintiff did not act in bad faith when she defended her original

compliant for several months, which relied on tester standing, but then sought to amend her

pleadings in light of the developing law. Order, pp. 13-14.

2.     Dove Hess Was Flawed For Many Reasons

       To summarize, the Dove Hess Court expressed its dislike for the law’s application as

necessitating limits, then proceeded to rationalize the addition of an intent requirement into the

statute and Regulation. In doing so, it ignored the fact that other subsections of the statute

contained nexus and intent requirements that were missing from the subsections that govern ORS

discrimination, held that Havens Realty was inapplicable, ignored language in the cases it cited

which favored standing in this case, and ultimately sided with the four decisions imposing the

same requirement, despite the fact that those cases were fundamentally flawed.

       A.      The Court Expressed Its Displeasure With The Law

       The Dove Hess Court expressed the reason why it sought to impose an intent requirement

as the need to impose a limiting principle to prevent “any aggrieved person to challenge any

deficient website belonging to anyone in the country.” Order, p. 26. First, only hotels which

maintain discriminatory online reservations systems may be legitimately sued. Any hotel which

does NOT discriminate against disabled persons need not concern itself with potential lawsuits -

or at least has a prevailing defense on the merits. Second, this is not a case of a local restaurant or


                                                  5
store that maintains a website, but only serves the local neighborhood. Rather, hotels utilize

online reservations systems to reach out and market to residents from other states and inviting

them to their hotel, including Florida. By their nature, they cater to travelers from afar. Parks,

2020 U.S. Dist. Lexis 86790 *6. In the instances of ORS discrimination, they reach out to

everybody in those states EXCEPT FOR disabled persons.

       For example, in Camacho, 2019 U.S. Dist. Lexis 209202, ** 12-23, one court in New

York asserted in personam jurisdiction pursuant to New York’s Long Arm Statute and Due

Process over a Tennessee college based on its website contacts with New York State residents.

This included such considerations as whether New York residents could pay their tuition on the

website and whether the website targeted or was used to market to prospective students in the

state. This is exactly what hotel reservations systems do - they target and market to residents

from other states and transact business, accepting payment and reservations. Thus, like the

Camacho defendant, such hotels could reasonably foresee that they would be harming disabled

persons in other states with their discriminatory website activity.

       In any event, regardless of the Dove Hess Court’s opinion regarding the policy of the law,

it was improper for the Court to judicially rewrite the Statute. A court’s duty “is to say what

statutory language means, not what it should mean, and not what it would mean if we had drafted

it.” Marod, 733 F.3d at 1333-34, citing T-Mobile South, LLC v. City of Milton, Ga., 728 F.3d

1274, 2013 WL 4750549, at *10 (11th Cir. 2013). "We are not at liberty to rewrite the statute to

reflect a meaning we deem more desirable.". Marod, 733 F.3d at 1334, citing Ali v. Fed. Bureau

of Prisons, 552 U.S. 214, 228 (2008). Nor are courts allowed to add or subtract words from a

statute. Marod, 733 F.3d at 1333-34; 62 Cases of Jam v. United States, 340 U.S. 593, 598


                                                  6
(1951)(“But our problem is to construe what Congress has written. After all, Congress expresses

its purpose by words. It is for us to ascertain -- neither to add nor to subtract, neither to delete nor

to distort.”); Blount v. Rizzi, 400 U.S. 410, 419 (1971)(”it is for Congress, not this Court, to

rewrite the statute.”).

        B.      The Dove Hess Court Improperly Ignored The Rules Of Statutory
                Construction

        The Dove Hess Court avoided the requirement that it apply the plain and unambiguous

words of the Statute and Regulation. In this regard, the Court did acknowledge that other

subsections of the same statute imposed restrictions that were absent in the provisions that

govern an ORS. See Order, pp 12-13 and n.9 (recognizing the clients or customers and physical

nexus restrictions contained in other subsections). However, the Court then proceeded to ignore

this fact. In doing so, the Dove Hess Court ignored the holdings of Havens Realty, PGA Tour v.

Martin, 532 U.S. 661, 678-79 (2001), Bates v. United States, 522 U.S. 23 (1997), Marod and INS

v. Cardoza—Fonseca, 480 U.S. 421, 432 (1987), which stressed the decisive importance of such

instances and founded their holdings in large part on the fact that a restrictive term could NOT be

imposed in the interpretation of a statutory subsection if language to that effect was found

elsewhere in the same statute, but omitted from the subsection at issue.

        In sum, despite its acknowledgment, the Dove Hess Court essentially imposed the client

or customer, bona fide patron, motive and physical nexus requirements into the Regulation and

subsections that govern ORS discrimination. This is fundamental error on a decisive point.

        C.      The Dove Hess Court Improperly Declined To Follow Havens Realty




                                                   7
        The Dove Hess Court improperly declined to follow Havens Realty, reasoning that it was

fully distinguishable and otherwise narrowed by Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016).

In this regard, the Dove Hess Court’s opinion is based on a misunderstanding of Havens Realty,

Spokeo, Griffin v. Dep’t of Labor Fed. Credit Union, 912 F.3d 649, 653-57 (4th Cir. 2019),

Carello v. Aurora Policemen Credit Union, 930 F.3d 830, 833-36 (7th Cir. 2019), and Brintley v.

Aeroquip Credit Union, 936 F.3d 489, 491-95 (6th Cir. 2019).

        1.     Spokeo Did Not Limit Havens Realty

        At pp. 15-16, the Dove Hess Court implied that Havens Realty was limited by Spokeo in a

way that impacts the law’s interpretation as applied to online reservations services. On this issue,

the Dove Hess Court acknowledged that Havens Realty stood for the proposition that testers,

with no intent to rent or purchase an apartment, had standing to sue for injury-in-fact based on

the failure to be provided truthful information because the applicable statute established the

“enforceable right to truthful information....” Id., at 14. The Dove Hess Court then acknowledged

that:

        Following Havens, the Supreme Court has held that a plaintiff’s “fail[ure] to obtain
        information which must be publicly disclosed pursuant to a statute” is, in itself, a
        sufficiently “concrete and particular[ized]” injury-in-fact to create Article III standing.
        FEC v. Akins, 524 U.S. 11, 21 (1998) (citing Public Citizen v. Dep’t of Justice, 491 U.S.
        440, 449 (1989)). Following the Supreme Court’s lead, the Second Circuit has also
        applied Havens to hold that, at least in some circumstances, “testers” who suffer a
        statutorily-recognized injury meet the “injury-in-fact” requirement for standing,
        regardless of their subjective motivations. See, e.g., Ragin v. Harry Macklowe Real
        Estate Co., 6 F.3d 898, 904 (2d Cir. 1993) (finding that plaintiffs had standing to
        challenge advertisements for apartments that indicated a racial preference, even
        “assum[ing] that the plaintiffs were not actively looking for an apartment” and were
        instead “combing the newspapers looking for these ads in order to bring a section 804(c)
        action,” because “[t]here is no significant difference between the statutorily recognized
        injury suffered by the tester in Havens Realty and the injury suffered by [Plaintiffs]”).



                                                 8
Order, p. 15.

       Then the Dove Hess Court implied that the applicability of Havens Realty to the case at

bar was negated by Spokeo, stating that: “More recently, however, the Supreme Court has made

clear that Havens and its progeny should not be read to mean that all injuries recognized by

statute are sufficiently “concrete and particularized” to meet the Article III injury-in-fact

requirement.” Id. at 15. (Emphasis supplied.) The Dove Hess Court did not thereafter explain

how more recent Supreme Court opinions rendered Havens Realty inapplicable to ORS

discrimination.

       First, there is nothing in the Spokeo opinion which can be construed as a limitation on

Havens Realty. To the contrary, Spokeo stated:

               Just as the common law permitted suit in such instances, the violation of a
       procedural right granted by statute can be sufficient in some circumstances to constitute
       injury in fact. In other words, a plaintiff in such a case need not allege any additional
       harm beyond the one Congress has identified. See Federal Election Comm’n v. Akins,
       524 U. S. 11, 20-25, 118 S. Ct. 1777, 141 L. Ed. 2d 10 (1998) (confirming that a group of
       voters’ “inability to obtain information” that Congress had decided to make public is a
       sufficient injury in fact to satisfy Article III); Public Citizen v. Department of Justice, 491
       U. S. 440, 449, 109 S. Ct. 2558, 105 L. Ed. 2d 377 (1989) (holding that two advocacy
       organizations’failure to obtain information subject to disclosure under the Federal
       Advisory Committee Act “constitutes a sufficiently distinct injury to provide standing to
       sue”).

Spokeo, 136 S.Ct. At 1549-50. In the Akins decision referenced by Spokeo, the Supreme Court,

in turn, referenced Havens Realty as follows:

                Indeed, this Court has previously held that a plaintiff suffers an "injury in fact"
       when the plaintiff fails to obtain information which must be publically disclosed pursuant
       to a statute..... See also Havens Realty Corp. v. Coleman, 455 U.S. 363, 373-374[] (1982)
       (deprivation of information about housing availability constitutes "specific injury"
       permitting standing).




                                                  9
Akins, 524 U.S. at 21. Thus, the Spokeo Court neither overturned nor narrowed Havens Realty,

but instead acknowledged the body of law to which Havens Realty belongs. Indeed, the

concurring opinion in Spokeo expressly recognized Havens Realty. Spokeo, 136 S.Ct. at 1553

(Thomas J., Concurring). Havens Realty was also recognized in Spokeo’s dissent. 136 S.Ct. At

1555 (Ginsburg, J. Dissenting). In Macy v. GC Servs., L.P., 897 F.3d 747, 754 (6th Cir. 2018),

the Sixth Circuit noted that “[a] long line of Supreme Court precedent, cited approvingly in

Spokeo, supports the conclusion that Spokeo did not mean to disturb the Court's prior opinions

recognizing that a direct violation of a specific statutory interest recognized by Congress,

standing alone, may constitute a concrete injury without the need to allege any additional harm.”

       Nor did the Dove Hess Court’s reliance on Griffin, Carello and Brintley support its

conclusion. All three cases involved a vision impaired plaintiff’s suit for failure of commercial

websites to be compatible with screen reader software.1 In all three cases, the defendants were

closed member credit unions and the plaintiffs were legally barred from availing themselves of

the defendants’ services. Although the Dove Hess Court, at p. 21, acknowledged this “legally

barred” point, it overlooked Griffin’s other disclaimer that it was not considering “ the rights

generally of people with disabilities to sue for Internet-based harms under the ADA...” 912 F.3d

at 652, 653 (emphasis added). Carello confined its holdling as being no broader than Griffin.

Carello, 930 F. 3d at 833. Significantly, the Carello Court distinguished itself from the sorts of

websites applicable to the case at bar, stating: “Carello does not complain that the Credit Union

withheld information....” Id. at 835 (emphasis added). Thus, the Carello Court expressly

       1
         With respect to the locus of injury, such cases are similar to ORS cases because the
injury occurs when and where the disabled person views the discriminatory website. However, as
will be discussed below, the legal and statutory nature of the injury-in-fact differ substantially.

                                                 10
distinguished the statute at issue therein with the type of statute and regulation at issue herein -

which prohibit the withholding of information. Indeed, the Carello Court recognized that

informational injury is actionable when the defendant fails to provide information to a plaintiff

that a law entitles him to obtain and review for some substantive purpose. Id. at 835. “Once that

occurs, there is no additional requirement that the plaintiff suffer any additional harm beyond his

or her failure to receive the information that the law renders subject to disclosure. Id., citing

Spokeo. Specifically, the Carello Court stated:

       An informational injury occurs when the defendant refuses to provide the plaintiff with
       information that a law—typically, a sunshine law—entitles him to obtain and review for
       some substantive purpose. See, e.g., Fed. Election Comm'n v. Akins, 524 U.S. 11, 21,
       24-25, 118 S. Ct. 1777, 141 L. Ed. 2d 10 (1998) (concluding that voters' inability to
       obtain information subject to disclosure under the Federal Election Campaign Act of
       1971 is a sufficiently concrete injury); Pub. Citizen v. U.S. Dep't of Justice, 491 U.S. 440,
       449, 109 S. Ct. 2558, 105 L. Ed. 2d 377 (1989) (explaining that, to satisfy Article III's
       injury requirement, advocacy organizations requesting information subject to disclosure
       under the Federal Advisory Committee Act need only show "that they sought and were
       denied" the information); Casillas [v. Madison Ave., Assoc., 926 F.3d 329,] 337-38 [(7th
       Cir. 2019)] ("[Akins and Public Citizen] hold that the denial of information subject to
       public disclosure is one of the intangible harms that Congress has the power to make
       legally cognizable." (emphasis omitted)). In such cases, a plaintiff "need not allege any
       additional harm beyond" his failure to receive information that the law renders subject to
       disclosure. Spokeo, 136 S. Ct. at 1549.

Carello, 930 F. 3d at 833. In Laufer v. U.L.S.T., LLC dba Waterfront Hotel & Marina,2020 U.S.

Dist. LEXIS 206417 (N.D.Ill. 11/4/20) (“Waterfront”), one court held that Carello supports a

finding that Laufer has standing for strictly informational injury even in the absence of any plans

to travel to the area where the hotel is located. Id, at 12-13. The Court then held that the types of

informational injury suffered by Laufer fell within the category recognized by the Carello Court

as having a complete injury-in-fact with nothing additional required. Id. On this point, the

Waterfront Court reasoned:


                                                  11
       What Carello reinforces is that absent such a legal barrier, informational and dignitary
       injuries do suffice to support Article III standing. And that is exactly what Laufer alleges
       here. She claims that the inadequate disclosures about Waterfront’s accessibility
       “deprive her of the information required to make meaningful choices for travel,” and that
       she “suffer[s] … frustration and humiliation as the result of the discriminatory conditions
       present” on the hotel’s booking pages. [] Thus, even absent a concrete plan to visit
       Johnsburg, Laufer has standing to bring this ADA suit.
       ...
       Waterfront next submits that the complaint fails to state a claim, arguing that the ADA
       “requires the hotel to accommodate Ms. Laufer’s disabilities [only] if she desires to stay
       there.” [] As explained above, however, Laufer’s alleged injury is not the inability to stay
       at Waterfront; rather, it is the inability to determine whether she can stay there, as well as
       the stigmatic injury resulting from Waterfront’s failure to make accessibility information
       available.

Id.    The Dove Hess Court failed to adequately address the relatively straightforward interplay

between Havens Realty, Akins, Spokeo, Griffin and Carello.2 Under those cases, if the defendant

is legally obligated to provide information to the plaintiff or the class of which plaintiff is a

member, either publically or privately, then failure to do so gives rise to informational injury

even if the plaintiff encountered the information solely for the purpose of filing a lawsuit to

challenge its illegality (i.e., combing the newspapers). In Havens Realty, for example, the statute

required that the defendant was obligated to provide truthful information to black persons, of

whom the plaintiffs were members of the class. By contrast, the statute at issue in Spokeo (the

Fair Credit Reporting Act), required that the defendant provide accurate information to third

party creditors. There was no legal obligation for the Spokeo defendant to provide any

information to the Spokeo plaintiff. Nor were the Griffin, Carello or Brintley defendants under

any legal obligation to provide information to the respective plaintiffs.




       2
         The court also ignored the vast body of opinions from circuit courts around the country
that recognize informational injury.

                                                  12
       The Dove Hess Court ignored the fact that, in the case at bar, the Regulation and Statute

create a legal requirement for the defendant to provide information to this plaintiff. Whereas the

above cases hold that the plaintiff’s encounter with a discriminatory ORS constitutes

informational injury, with nothing additional required, the Dove Hess Court’s imposition of the

intent requirement is plainly erroneous.

       2.      The Dove Hess Court’s Attempts To Distinguish Havens Realty Were
               Erroneous

       The Dove Hess Court also attempted to distinguish Havens Realty in two ways.

       A.      Havens Realty Was Not About Differential Treatment

       At p. 25, the Dove Hess Court cited Laufer v. Arpan for the proposition that Havens

Realty was about a plaintiff being directly lied to and discriminated against whereas the ADA

Plaintiff faced no particularized harm since she had access to the same information as everyone

else. Arpan, in turn, at p. 11 of its own opinion cited Hernandez for this proposition. Contrary to

the interpretation of Hernandez, Arpan and now Dove Hess, Havens Realty stood for no such

thing. The Havens Realty Court specifically stated as follows:

       Thus, even though the individual testers had no intention of renting or purchasing a home
       or apartment, “Congress has thus conferred on all "persons" a legal right to truthful
       information about available housing.” Id. The Court noted that the statute “establishes an
       enforceable right to truthful information concerning the availability of housing....A tester
       who has been the object of a misrepresentation made unlawful under § 804(d) has
       suffered injury in precisely the form the statute was intended to guard against, and
       therefore has standing to maintain a claim for damages under the Act's provisions. That
       the tester may have approached the real estate agent fully expecting that he would receive
       false information, and without any intention of buying or renting a home, does not negate
       the simple fact of injury within the meaning of § 804(d).

Havens Realty, 455 U.S. at 373-74 (emphasis added). In subsequent opinions, the Supreme

Court expressly recognized that Havens Realty stands for the proposition that it is about the right


                                                13
to receive truthful information and that failure in this regard constitutes injury. In the Akins

decision, the Supreme Court referenced Havens Realty as follows:

               Indeed, this Court has previously held that a plaintiff suffers an "injury in fact"
       when the plaintiff fails to obtain information which must be publically disclosed
       pursuant to a statute..... See also Havens Realty Corp. v. Coleman, 455 U.S. 363,
       373-374[] (1982) (deprivation of information about housing availability constitutes
       "specific injury" permitting standing).

Akins, 524 U.S. at 21 (emphasis added.)

       This same point was made in Havens Realty’s own dissenting opinion. 136 S.Ct. At 1555

(Ginsburg, J. Dissenting)(noting that Havens Realty identified the right to truthful information).

Various circuit courts have cited Havens Realty in reaching similar conclusions in recognizing

informational injury. See Ragin v. Harry Maclowe Real Estate Co., 6 F.3d 898, 904 (2nd Cir.

1993)(black testers had standing to sue over discriminatory advertisement even though they had

no intention of renting apartment); Watts v. Boyd Properties, 758 F.2d 1482, 1485 (11th Cir.

1985)(noting Havens Realty’s holding that plaintiff had right against receiving false

information); Bensman v. United States Forest Serv., 408 F.3d 945, 955-57 (7th Cir.

2005)(surveying cases and statutes where informational injury is recognized and actionable);

Carter v. Welles-Bowen Realty, Inc. 553 F.3d 979, 989 (6th Cir. 2009)(discussing informational

injury); Wilderness Soc’y v. Rey, 622 F.3d 1251, 1258-60 (9th Cir. 2010)(discussing informational

injury); Tandy v. City of Wichita, 380 F3d 1277, 1290 (10th Cir. 2004)(Title II ADA tester has

standing to sue for failure to provide required information); In re Nickelodeon Consumer Privacy

Litig., 827 F.3d 262, 273-74 (3rd Cir. 2016)(recognizing intangible harm as including unlawful

denial of access to information subject to disclosure).




                                                 14
       At least one court directly rejected the notion advanced by Dove Hess. See Haddad v.

Midland Funding, LLC, 255 F. Supp. 3d 735, 739-40 (N.D. Ill. 2017)(“Havens Realty turns only

on the misleading nature of the representations, not on the racial motivation behind them”).

       Indeed, many of these cases referred not to specific misinformation directed to a

particularized plaintiff, but public information. See, Akins, 524 U.S. at 21 (public information);

Carello, 930 F. 3d at 833 (referring to sunshine laws as an example of information that must be

disclosed).

       Inexplicably, the Dove Hess Court failed to recognize that its holding is in conflict with

the Second Circuit’s decision in Ragin, which involved a discriminatory advertisement placed in

a newspaper and, therefore, the entire public had access to the same information.

       The Dove Hess Court, at pp. 25-26 also cited Hernandez for the proposition that neither

Havens nor Marod stood for the proposition that the plaintiff’s motions are irrelevant to the issue

of injury. This is a reckless misreading of both case because both Havens and Marod plainly say

otherwise. In Havens, the Court specifically stated: “That the tester may have approached the

real estate agent fully expecting that he would receive false information, and without any

intention of buying or renting a home, does not negate the simple fact of injury within the

meaning of § 804(d). 455 U.S. at 374. Marod contains a section entitled “Tester Motive Does

Not Negate Injury-In-Fact”. 733 F.3d at 1332. The court held that Subsections 12182(a) and




                                                15
12182(b)(2)(A)(iv)3 provided no basis for suggesting that the plaintiff’s tester motive was

relevant to his legal right. Id.

        Lastly, at pp. 24-25, the Dove Hess Court misinterpreted Havens Realty as having some

additional kind of concrete injury or contact with a physical property. It did not. Rather, the

Havens Realty Court held that the plaintiffs had suffered injury for having received untruthful

information even though they had no intention of renting an apartment. In other words, they had

no intention of doing anything with that information. There was nothing in the Havens Realty

Court’s opinion that supported the Dove Hess’ interpretation at pp. 24-25 that they had tried to

access the actual premises or that the untruthful information impeded them in this regard. The

basis of the Havens Realty Court’s holding was the plain and unambiguous words of the statute.

        D.      Dove Hess’ Holding That Dual Motivation Is Required Is Erroneous

        The Dove Hess Court opined, at p. 19, that there is no tester standing recognized in the

Second Circuit, but that a plaintiff must have a dual motivation which includes actually booking

a room, visiting the property or making use of its goods and services. Again, not only did Dove

Hess Court employ this rationale as justification to improperly write its own term into the

Statute, such is inconsistent with Ragin. In Ragin, the black testers clearly lacked any such “dual

motivation”. Ragin reached its holding that intent was irrelevant by comparing the operative

language with the statute before it with the statute before the Havens Realty Court. The operative

words “any person” were decisive. 6 F.3d at 904. This is precisely the same operative phrase



        3
        In addition to the clients or customers requirement of 12182(b)(1)(A), two out of four
subparts of Subsection 12182(b)(2)(A) have nexus requirements and the other two do not. The
subsection referenced by the Marod Court and Subsection 12182(b)(2)(A)(ii), applicable to hotel
online reservations systems, are the two subparts that do NOT.

                                                 16
relied on by the Marod Court in holding that testers have standing under the ADA’s Title III

(since Section 12188 gives rights to “any person”). Marod, 733 F.3d at 1331-33. See also Tandy

v. City of Wichita, 380 F.3d 1277, 1286 (10th Cir. 2004)(performing the same analysis in holding

that testers have standing under Title II). See also Colo. Cross-Disability Coalition v.

Abercrombie & Fitch Co., 765 F.3d 1205, 1211 (10th Cir. 2014)(following Marod); Civil Rights

Educ. & Enforcement Ctr. v. Hosp. Properties Trust, 867 F.3d 1093, 1101 (9th Cir. 2017)(holding

that motive is irrelevant based on same analysis in comparing to the Havens Realty operative

phrases). Both the Marod and Hosp. Properties Courts held that the ADA’s enforcement

provision exactly tracked the operative language used by Havens Realty in holding that motive is

irrelevant. Hosp. Properties, 867 F.3d at 1102; Marod, 733 F.3d at 1332-33.

       Thus, the Dove Hess Court’s reference to dual motivation is outdated and erroneous.

       E.      Dove Hess Misunderstood Camacho

       At p. 22, the Dove Hess Court opined that the Camacho plaintiff’s reason for reviewing

the websites was relevant to the issue of injury. It was not. A plain reading of Camacho clearly

indicates that the Court’s references to the plaintiff’s reason for viewing the websites (to shop for

schools) were in the discussion addressing the defendant’s challenge on the issue of plausibility

of return, rather than the issue of injury-in-fact. As the Camacho opinion indicates, this

discussion was prompted by the defendant’s argument that the plaintiff lacked a credible intent to

return. Camacho, 2019 U.S. Dist. LEXIS 209202 at *30. The Camacho court stated that such

was relevant to “a reasonable inference that he intended to return to the Website....” In the

subsequent paragraph, the Camacho court continued to analyze “particular interest” with the

reasonable inference of returning to the site of discrimination. There is nothing in the Camacho’s


                                                 17
analysis to form any basis to conclude that the plaintiff’s intent to possibly attend a college was

an element of injury. Rather, everything in Camacho’s opinion indicates that this discussion was

solely on the issue of whether it was plausible that the plaintiff would return to the website. As

the Dove Hess Court stated, Plaintiff’s system of rechecking websites already satisfies this

element.

       F.      Screen Reader Software And ORS Discrimination Have Critical Differences

       The Dove Court’s fixation on Camacho, Griffin, Brintley and Carello as requiring

additional injury is misplaced for another reason. These cases all involve claims by vision

impaired individuals claiming that the defendants’ websites failed to have the coding required to

make them compatible with screen reader software. On the issue of the nature of injury, there are

two fundamental differences between these cases and ORS cases.

       First, there is no promulgated regulation governing screen reader software compatibility

and there is no legal mandate that any defendant in a screen reader software case provide

information to disabled persons, or any plaintiff that sues them under the ADA. Thus, neither

Havens Realty, nor any other cases recognizing informational injury apply. Spokeo doesn’t even

apply because no statutory obligation to provide any sort of information to anybody has been

triggered. If Spokeo did apply, this would be the sort of claim for which something additional

would be required to establish injury.

       Moreover, as stated above, two subparts of 12182(b)(2)(A) contain physical nexus

requirements and two do not. One such subpart is 12182(b)(2)(A)(iii),4 which provides that

       4
        As discussed in prior briefing, the first subpart which imposes a physical nexus
requirement is 12182(b)(2)(A)(I) - which applies to eligibility criteria that screens out disabled
persons from full and equal enjoyment of goods, services, etc.

                                                 18
discrimination includes: “a failure to take such steps as may be necessary to ensure that no

individual with a disability is excluded, denied services, segregated or otherwise treated

differently than other individuals because of the absence of auxiliary aids and services...”

(Emphasis added.) Courts addressing the issue directly consider the failure to contain the coding

required for commercial websites to be compatible with screen reader software as a failure to

provide “auxiliary aids or services”. See Robles v. Domino’s Pizza, LLC, 913 F.3d 898, 904 (9th

Cir.; 2018), cert. denied, 140 S.Ct. 122 (2019). Thus, imposition of a physical nexus requirement

in such instances is entirely appropriate, given that the governing subpart clearly and

unambiguously sets this forth. (“...because of”.)

       Thus, vision impairment/screen reader software cases differ from ORS cases because they

do not involve any sort of legal mandate that they provide any sort of information to anybody, let

alone disabled persons, and because they involve an entirely different subsection (auxiliary aids),

which plainly contains a physical nexus requirement that is absent from the subpart that governs

ORS discrimination - 12182(b)(2)(A)(ii).

       G.      The Dove Hess Court Improperly Followed Arpan, Hernandez, Harty, et al.

       District Court holdings that a plaintiff filing an ORS discrimination case must intend to

book a room began with Hernandez, which based its holding on a misinterpretation of virtually

every point of law on which it based its decision. The other courts simply followed in its wake,

with the Dove Hess decision being the latest. It is nonsensical that after having noted at p. 23 that

the Juscinska opinion did not stand for the proposition that intent to book is a requirement of

ORS discrimination case, it followed Hernandez without noticing that this was one of two cases

on which Hernandez founded its opinion. It should have been put on notice that the Hernandez


                                                 19
decision was equally wrong with regard to the other case on which it relied, as well as every

other legal interpretation. Nor did the Dove Hess Court notice that the West Point and Arpan

decisions were equally flawed and based on a complete misreading of applicable law. Therefore,

its ultimate decision to follow them, at p. 27, was erroneous.

                                      Respectfully submitted,



                                              Attorney for Plaintiff:

                                              By: /s/ Kimberly A. Corkill, Esq.

                                              Kimberly A. Corkill, Of Counsel
                                              Thomas B. Bacon, P.A.
                                              7 N. Coyle Street
                                              Pensacola, FL 32502
                                              ph. 850-375-3475
                                              fx 877-828-4446
                                              kimberlyatlaw@gmail.com
                                              Florida Bar Id. No. 84942

                                              Thomas B. Bacon, Esq.
                                              Thomas B. Bacon, P.A.
                                              644 North Mc Donald St.
                                              Mt. Dora, FL 32757
                                              ph. (850)375-3475
                                              kimberlyatlaw@gmail.com
                                              Florida Bar. Id. No. 139262



                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served via the Court's

electronic filing system upon all parties of record this December 7, 2020.

                                              By: /s/ Kimberly A. Corkill, Esq.



                                                20
